" s

AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
V (For Offenses Comrnitted On or Atter Novernber l, 1987)

Carl°S Albert° L°peZ'Burgara (2) case Number- is-cr-04376-NLS

 

 

 

AKA: Carlos Alberto Lopez-Burgana Kenneth Robel.t McMuHan
29 Defendant’s Attorney
REGISTRATION No. 72225 8 m
The Defendant:
DEC 1 3 2018

[X[ pleaded guilty to count(s) THREE OF THE SUPERSEDING INFORMATjION
C]_ERK l__| § i}i$`;"i:?'*i'l'l' COljRT
l:| Was found guilty on count(s) SoquRN mg;'rn;\g`i ;)F i; r.\-t.i"!i~:€JBF-H\:i€l¢

 

 

 

 

 

 

after a plea of not guiltv. EY '
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(di:
Count
Title & Section Nature of Offense Number(s}
8: 1325 ILLEGAL ENTRY (Misdcmeanor) 3
` The defendant is sentenced as provided in pages 2 through 2 of this judgment.
[I The defendant has been found not guilty on count(s)
Count(s) Underlying Information is dismissed on the motion of the United States.
Asscssment : $lU.OO - WAIVED
Fine Waived |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Decernber 4. 2018

Date of Imposition of Senteze

HON. NITA L. STORMES
UNITED STATES MAGISTRATE JUDGE

18-cr-O4376-NLS

 

-` z~,

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Carlos Alberto Lopez-Burgara (2) Judgment - Page 2 of 2
CASE NUMBER: 18-cr~043 76-NLS

IMPRIS ONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:|[j

|:l The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:| at A.M. on

 

 

E as notified by the United States Marshai.

l:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:i on or before
|:| as notified by the United States Marshal.
[l as notified by the Probation or Pretrial Services Office.

RETURN
l have executed this judgment as follows:

Defendant delivered on to

 

at , With a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

lS-cr-043 76-NLS

 

